\DOO\)O\

10
11
12
13
14
15
` 16
17
18
19
20
21
22
23
24
25
26

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ 18-522
Plaintiff,
V. DETENTION ORDER
NAFEZ EL MIR,
Defendant.
Offense charged:
Count l: Conspiracy to Violate the Arrns Export Control Act

Date of Detention Hearing: November 19, 2018

The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
based upon the factual findings and statement of reasons for detention hereafter Set forth, finds:

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

l. Defendant has stipulated to detention, but reserves the right to contest his
continued detention if there is a change in circumstances

2. There are no conditions or combination of conditions other than detention that
Will reasonably assure the appearance of defendant as required or ensure the safety of the

community.

DETENTION ORDER
18 U.S.C. § 3142(i)
Page l

 

 

\OOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

IT IS THEREFORE ORDERED:

(l)

(2)

(3)

(4)

Defendant shall be detained and shall be committed to the custody of the
Attomey General for confinement in a correction facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody
pending appeal;

Defendant shall be afforded reasonable opportunity for private consultation With
counsel;

On order of a court of the United States or on request of an attorney for the
government, the person in charge of the corrections facility in Which defendant
is confined shall deliver the defendant to a United States Marshal for the
purpose of an appearance in connection With a court proceeding; and

The Clerk shall direct copies of this Order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States

Pretrial Services Off1cer.

DATED this 19th day of November, 2018.

wr&-/

AMES P. DONOHUE
United States l\/lagistrate Judge

   
 

 

DETENTloN oRDER
13 U.s.C. § 3142(1)

 

